Citation Nr: 0122063	
Decision Date: 09/05/01    Archive Date: 09/11/01

DOCKET NO.  99-21 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for right (major) 
ulnar compression neuropathy, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for post-traumatic 
migraine headaches, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for L5-S1 
radiculopathy on the right with a history of left great toe 
numbness, currently rated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
herpes simplex II.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
November 1988.  

These matters came to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
However, a review of the file shows that the RO in Buffalo, 
New York currently has jurisdiction.  

In March 2001, the veteran appeared and testified before the 
undersigned in Washington, D.C., and claimed entitlement to 
service connection for fibromyalgia, to include secondary to 
ulnar neuropathy; entitlement to service connection for left 
ulnar neuropathy; whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disability, to include post-
traumatic stress disorder, to include under any theory of 
entitlement; entitlement to service connection for sinusitis; 
entitlement to service connection for stomach disorder; and 
entitlement to a total rating based on individual 
unemployability.  As these issues are not before the Board at 
this time, they are referred to the RO for the appropriate 
action.  The Board takes this opportunity to note that it may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).


REMAND

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  As these procedures 
could not have been followed by the RO at the time of the 
above referenced rating decision, and as these procedures are 
more favorable to the appellant than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991). 

During the March 2001 hearing, the veteran's representative 
pointed out that since the last set of VA examinations were 
conducted in 1998, the evidence is stale and does not reflect 
the current level of disability.  There was also mention that 
a neurologist did not examine the veteran.  Moreover, a 
review of the claims folder reveals that the VA examiners may 
not have had an opportunity to review all of the pertinent 
medical records when the examinations were conducted in 1998.  
For instance, the September 1998 VA examination report 
reflects the examiner's comment that the claims folder or any 
other files were not available in order to make a diagnosis 
of herpes simplex.  Also, based on the veteran's testimony of 
March 2001, it appears that additional medical records need 
to be obtained and associated with the claims folder.  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
the Board cannot exercise its own independent judgment on 
medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, 
based on the above discussion, the Board finds that the 
veteran should be afforded the appropriate VA examinations to 
determine the nature and severity of the disabilities at 
issue. 

During the veteran's personal hearing of March 2001, she 
mentioned that she receives treatment from various physicians 
with non-VA facilities located in Rochester, New York.  She 
referred to Dr. Jones and Dr. Epilito with Genesee Health 
Services, and to Dr. Beckett at Finger Lakes Occupational 
Health Services which is a state run agency.  With regard to 
securing records from Dr. Jones and Dr. Epilito, the veteran 
pointed out that even though they are with the same health 
care facility, records must be requested from each physician 
individually.  

Regarding VA records, the veteran testified that all of her 
records detailing her complaints are not associated with the 
claims folder.  She argues that some pertinent records have 
been archived, and it was mentioned that the National 
Archives and Records Administration/Federal Records 
Depository should be contacted, to include the storage 
facility serving VA Medical Centers in New York.  

The veteran also noted that she receives disability benefits 
from the Social Security Administration (SSA).  However, she 
was not certain of the basis for the grant of benefits.  A 
review of the claims folder does not reveal copies of the 
award letter or other information SSA used to reach a 
favorable decision.  These records should be secured.  

With regard to securing medical and other records, the Board 
points out that under the new law, VA must make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  
Furthermore, when records from a Federal department or agency 
need to be obtained, the new law requires that "efforts to 
obtain those records shall continue until they are obtained 
unless it is reasonably certain that the records do not exist 
or that further efforts to obtain them would be futile."  
(emphasis added).  Documentary evidence that further efforts 
would be "futile" is not currently included in the claims 
folder.  With regard to efforts to obtain any VA or other 
government agency records, if such records ultimately are not 
available, the RO must secure written evidence to that 
effect, and provide appropriate notice in accordance with the 
new law to be codified at 38 U.S.C. § 5103A(b)(2). 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should take the following 
actions with regard to securing records: 

a.  Contact the veteran, and request 
that she identify any health care 
provider who has treated her for 
right ulnar compression neuropathy, 
post-traumatic migraine headaches, 
L5-S1 radiculopathy, and herpes 
simplex II since 1998.  Based on her 
response, the RO should attempt to 
procure copies of all records which 
have not previously been obtained 
from identified treatment sources, 
to include all records from VA 
facilities in Canandaigua, Rochester 
and Buffalo, New York.  

b.  Make separate, individual 
requests for records from the 
following providers in Rochester, 
New York: Dr. Jones with Genesee 
Hospital/Genesee Health Services; 
Dr. Epilito with Genesee 
Hospital/Genesee Health Services; 
Strong Memorial Hospital; and Dr. 
Beckett at Finger Lakes Occupational 
Health Services.  

c.  Contact the National Archives 
and Records Administration/Federal 
Records Depository and request any 
VA records that have been placed 
into long term storage by any VA 
health care provider.  

All attempts to secure this evidence must 
be documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's reported 
award of Social Security disability 
benefits as well as all medical records 
relied upon concerning that claim.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

3.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and severity of her right ulnar 
compression neuropathy, post-traumatic 
migraine headaches, and L5-S1 
radiculopathy.  Due to a reported doctor-
patient conflict the examination must be 
conducted by a neurologist other than H. 
Richard Beresford, M.D.  It is imperative 
that the neurologist reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  

With respect to the appellant's back 
disorder, the examiner must report must 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.

A complete written rationale for all 
opinions made must be provided.  If any 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination report should be typed. 

4.  The veteran should also be afforded a 
VA examination by a specialist in 
infectious diseases to determine the 
nature and severity of her herpes simplex 
II.  It is imperative that the 
neurologist reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  The examination report should 
be typed.

5.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
her last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

7  Thereafter, the RO should review the 
claims on appeal, including consideration 
of the Veterans Claims Assistance Act of 
2000.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


